In an action by a general agent of an insurance company to recover a balance alleged to be due him from the company under contracts between the parties, the company appeals from an order denying its motion to change the place of trial from Queens County, where the general agent resides, to Broome County, where the company has its principal office. Various contracts between the parties were entered into in New York County, where respondent maintained his office, and where appellant also maintained, an office. The motion to change the place of trial was made more than seven months after issue was joined. Order affirmed, with $10 costs and disbursements. No opinion.
Wenzel, Acting P. J., Murphy, Ughetta, Hallinan and Kleinfeld, JJ., concur.